Exhibit 10.21

 

PROMISSORY NOTE

 

US$675,000.00 April 12, 2016

 

All references in this Note to monies are to U.S. Dollars

 

1.           Promise to Pay. In lieu of cash payment and in connection with the
Purchase Price Adjustment Agreement executed on even date herewith, CALPIAN,
INC., a Texas corporation (“Maker”), from and on the date hereof, promises to
pay to the order of eVance Processing, Inc. (“Holder”) as set forth in this
Promissory Note (“Note”), the principal sum of Six-Hundred-Seventy-Five-Thousand
dollars ($675,000.00) (the "Principal Amount").

 

2.           Payment. All amounts payable here under shall be paid in lawful
money of the United States by certified check or wire transfer. Maker may repay
all or any portion of the unpaid principal amount of this Note without any
premium or penalty. The unpaid principal under this Note shall become due and
payable on November 30, 2017 (the “Maturity Date”). This Note shall bear
interest at the rate of 12% per annum calculated on the basis of a 360-day year,
which interest shall be due and payable on a monthly basis, on or before the
15th calendar day of each month starting April 15, 2016.

 

3.           Security. The Holder’s interests hereunder shall be secured by
2,000,000 shares of the Maker’s common stock as set forth in that certain Escrow
Agreement by and between the Maker, the Holder and the Escrow Agent (as defined
therein) entered into on even date herewith.

 

4.           Notices. Any demand, notice or other communication to be given in
connection with this Note shall be given in writing and shall be given by
personal delivery, by registered mail or by electronic means of communication
addressed to the recipient as follows:

 

  To the Holder: eVance Processing, Inc.           6363 North State Highway 161,
Suite 310     Irving, Texas 75068     Attention: Robert Winspear     Email:
bob@excelcorpusa.com         To Maker: Calpian, Inc.     500 North Akard Street,
Suite 2850     Dallas, Texas 75201     Attention: Harold Montgomery     Email:
HMontgomery@Calpian.com

 

 1 

 

 

or to such other address, individual or electronic communication number as may
be designated by notice given by either party to the others in accordance
herewith. Any demand, notice or other communication given by personal delivery
shall be conclusively deemed to have been given on the day of actual delivery
thereof and, if given by registered mail, on the 5th day following the deposit
thereof in the mail and, if given by electronic communication, on the day of
transmittal (with receipt confirmed) thereof. If the party giving any demand,
notice or other communication knows or ought reasonably to know of any
difficulties with the postal system which might affect the delivery of mail, any
such demand, notice or other communication shall not be mailed but shall be
given by personal delivery or by electronic communication.

 

5.           Amendments. Any provision of this Note may be amended only with the
written consent of Maker and the Holder. Any amendment effected in accordance
with this Section 4 shall be binding upon Maker and the Holder and their
permitted assigns and successors.

 

6.           No Right of Set Off. Maker shall have no right of set off or
counterclaim with respect to the monies owing hereunder, and Maker hereby waive
presentment; protest and notice of every kind and waives any defenses based upon
indulgences, which may be granted by the Holder to Maker.

 

7.            Jury Waiver. The Holder and Maker hereby waive the right to any
jury trial in any action, proceeding, or counterclaim brought by either Holder
or Maker against the other.

 

8.           Governing Law. This Note will be governed by the laws of the State
of Texas without regard to its conflicts of law provisions.

 



MAKER:   HOLDER:             CALPIAN, INC.      EVANCE PROCESSING, INC.        
  By:     By:    Name:     Name:   Title:     Title:    



 

2

 

